DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 06/28/2022 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1, 4, and 14-18
Withdrawn claims: 13
Previously cancelled claims: 2, 3, and 5-12
Newly cancelled claims: None
Amended claims: None
New claims: None
Claims currently under consideration: 1, 4, and 14-18
Currently rejected claims: 1, 4, and 14-18
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/28/2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pascual et al. (U.S. 2013/0122152 A1) in view of Tatz (U.S. 2006/0093720 A1).
Regarding claim 1, Pascual et al. discloses a ready-to-drink beverage comprising 0.3-2 wt% of milk fat and skim milk ([0024]; [0034]-[0035], where cream/milk fat is added as desired; [0046], [0051]); 0.1-2 wt% of a cocoa component ([0026], [0046]); 0-4.5 wt.% added sugar ([0034]); and a stabilizing system comprising ([0024]) comprising a first stabilizing component comprising microcrystalline cellulose (MCC) and carboxymethyl-cellulose (CMC) in an amount of about 0.02-0.3 wt.% (specifically, about 0.03-1% by weight) ([0027]) and 0.005-0.015 wt.% carrageenan (specifically, about 0.01-0.9% by weight) ([0027], [0030]), wherein the stabilizing system is present in an amount that maintains the beverage in a substantially homogenous state for at least three months in ambient storage (specifically, at least 12 months at 20°C) ([0024]). 
Pascual et al. does not disclose the beverage as comprising high acyl gellan in an amount from 0.01-0.075 wt.%.
However, Tatz discloses that gellan gum is a gelling agent that may be used for the same purpose as carrageenan ([0120]).
It would have been obvious to one having ordinary skill in the art to incorporate gellan into the beverage of Pascual et al. MPEP 2144.06 II indicates that substituting equivalents known for the same purpose is prima facie obvious when the equivalency is recognized by the prior art. Since Tatz discloses gellan gum and carrageenan as both being suitable gelling polysaccharide polymers that are well-known in the art ([0120]), the substitution of all or a portion of the carrageenan of Pascual et al. with gellan would be obvious to a skilled practitioner. Further, Tatz discloses that high acyl gellan produces soft, elastic gels and low acyl gellan produces firm, brittle gels ([0128]). A skilled practitioner would recognize that high acyl gellan would be more suitable for a beverage product, which renders the use of high acyl gellan obvious. As for the concentration, Pascual et al. discloses the carrageenan as being present in an amount ranging from about 0.01-0.9% by weight ([0030]). A skilled practitioner would incorporate gellan in a comparable amount as the carrageenan in light of the instruction in Tatz regarding their similar uses. As such, the claimed range for high acyl gellan of 0.01-0.075 wt.% of the beverage would be obvious to a skilled practitioner.
As for claim 4, Pascual et al. teaches that the weight ratio of cellulose to carrageenan ranges from about 40:1 to 2:1 (specifically, about 1:0.01 to about 1:30) ([0010]). A skilled practitioner substituting a portion of gellan for carrageenan would at least find utilizing the two gelling agents in equal amounts to be obvious. A ratio of high acyl gellan to carrageenan of 1:1 renders the claimed range of about 0.7:1 to about 15:1 obvious.
As for claims 15 and 16, Pascual et al. discloses the beverage as being stabilized with the cellulose components, carrageenan, and an emulsifier ([0024]). However, the emulsifier may be simply casein ([0032]), which is a dairy protein that is characterized as Pascual et al. separately from the stabilizing system ([0024]). The beverage of Pascual et al. is thus interpreted as not comprising any stabilizers beyond the first stabilizing component (i.e., MCC, CMC, and carrageenan) and the second stabilizing component, which renders claims 15 and 16 obvious.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Pascual et al. (U.S. 2013/0122152 A1) in view of Ummadi et al. (U.S. 2013/0129899 A1).
Regarding claim 1, Pascual et al. discloses a ready-to-drink aseptic beverage comprising 0.3-2 wt% of milk fat and skim milk ([0024]; [0034]-[0035], where cream/milk fat is added as desired; [0046], [0051]); 0.1-2 wt% of a cocoa component ([0026], [0046]); up to about 4.5 wt.% added sugar ([0034]); and a stabilizing system comprising ([0024]) comprising (i) a first stabilizing component comprising microcrystalline cellulose (MCC) and carboxymethyl-cellulose (CMC) ([0027]) and 0.005-0.015 wt.% carrageenan (specifically, about 0.01-0.9% by weight) ([0027], [0030]), and (ii) a second stabilizing component comprising a starch in an amount of about 0.05-5% by weight ([0038]), which anticipates the claimed range of 0.05-0.75 wt.% of the beverage, wherein the stabilizing system is present in an amount that maintains the beverage in a substantially homogenous state for at least three months in ambient storage (specifically, at least 12 months at 20°C) ([0024]).
Pascual et al. does not disclose the starch as being hydroxypropyl starch.
However, Ummadi et al. discloses that chemically-modified starches, such as hydroxypropyl starch, are conventionally used in the beverage art as stabilizers ([0078], [0045]).
It would have been obvious to one having ordinary skill in the art to incorporate hydroxypropyl starch as taught in Ummadi et al. into the beverage of Pascual et al. While Pascual et al. teaches various sources of starch, the reference provides little additional instruction regarding suitable types of starch, beyond indicating that the starch is intended to maintain good suspension stability, avoid syneresis during storage and improve mouthfeel ([0038]). A skilled practitioner would thus be motivated to consult Ummadi et al. for additional teaching regarding suitable starches. Since Ummadi et al. teaches that chemically-modified starches, such as hydroxypropyl starch, are used in the art as stabilizers ([0078]) and Pascual et al. indicates a preference for starches that maintain stability ([0038]), the incorporation of hydroxypropyl starch into the beverage of Pascual et al. would be obvious to a skilled practitioner.
Though Ummadi et al. indicates chemically-modified starches “are also preferably avoided” ([0078]), such a preference is only in the interest of excluding ingredients that would not be considered natural ingredients ([0075]-[0079]). The reference plainly states that modified starches are used in the art as stabilizers ([0078]) and also indicates that beverages of the invention “may comprise any other suitable ingredients known in the art for producing a beverage, such as…stabilizers” ([0045]). Ummadi et al. thus cannot be said to teach away from modified starches as stabilizers in beverage products.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pascual et al. (U.S. 2013/0122152 A1) in view of Tatz (U.S. 2006/0093720 A1) and Ummadi et al. (U.S. 2013/0129899 A1).
Regarding claim 17, Pascual et al. discloses a ready-to-drink beverage comprising 0.3-2 wt% of milk fat and skim milk ([0024]; [0034]-[0035], where cream/milk fat is added as desired; [0046], [0051]); 0.1-2 wt% of a cocoa component ([0026], [0046]); 0-4.5 wt.% added sugar ([0034]); 0.02-0.3 wt% cellulose (specifically, about 0.03-1% by weight) ([0027]); 0.005-0.015 wt.% carrageenan (specifically, about 0.01-0.9% by weight) ([0027], [0030]); and 0.05-0.75 wt.% starch (specifically, 0.05-5% by weight) ([0038]). 
Pascual et al. does not disclose the beverage as comprising high acyl gellan in an amount from 0.01-0.075 wt.% or the starch as being hydroxypropyl starch.
Regarding the high acyl gellan, though, Tatz discloses that gellan gum is a gelling agent that may be used for the same purpose as carrageenan ([0120]).
It would have been obvious to one having ordinary skill in the art to incorporate gellan into the beverage of Pascual et al. MPEP 2144.06 II indicates that substituting equivalents known for the same purpose is prima facie obvious when the equivalency is recognized by the prior art. Since Tatz discloses gellan gum and carrageenan as both being suitable gelling polysaccharide polymers that are well-known in the art ([0120]), the substitution of all or a portion of the carrageenan of Pascual et al. with gellan would be obvious to a skilled practitioner. Further, Tatz discloses that high acyl gellan produces soft, elastic gels and low acyl gellan produces firm, brittle gels ([0128]). A skilled practitioner would recognize that high acyl gellan would be more suitable for a beverage product, which renders the use of high acyl gellan obvious. As for the concentration, Pascual et al. discloses the carrageenan as being present in an amount ranging from about 0.01-0.9% by weight ([0030]). A skilled practitioner would incorporate gellan in a comparable amount as the carrageenan in light of the instruction in Tatz regarding their similar uses. As such, the claimed range for high acyl gellan of 0.01-0.075 wt.% of the beverage would be obvious to a skilled practitioner.
Regarding the type of starch, Ummadi et al. discloses that chemically-modified starches, such as hydroxypropyl starch, are conventionally used in the beverage art as stabilizers ([0078], [0045]).
It would have been obvious to one having ordinary skill in the art to incorporate hydroxypropyl starch as taught in Ummadi et al. into the beverage of Pascual et al. While Pascual et al. teaches various sources of starch, the reference provides little additional instruction regarding suitable types of starch, beyond indicating that the starch is intended to maintain good suspension stability, avoid syneresis during storage and improve mouthfeel ([0038]). A skilled practitioner would thus be motivated to consult Ummadi et al. for additional teaching regarding suitable starches. Since Ummadi et al. teaches that chemically-modified starches, such as hydroxypropyl starch, are used in the art as stabilizers ([0078]) and Pascual et al. indicates a preference for starches that maintain stability ([0038]), the incorporation of hydroxypropyl starch into the beverage of Pascual et al. would be obvious to a skilled practitioner.
Though Ummadi et al. indicates chemically-modified starches “are also preferably avoided” ([0078]), such a preference is only in the interest of excluding ingredients that would not be considered natural ingredients ([0075]-[0079]). The reference plainly states that modified starches are used in the art as stabilizers ([0078]) and also indicates that beverages of the invention “may comprise any other suitable ingredients known in the art for producing a beverage, such as…stabilizers” ([0045]). Ummadi et al. thus cannot be said to teach away from modified starches as stabilizers in beverage products.
As for claim 18, Pascual et al. teaches that the weight ratio of cellulose to carrageenan ranges from about 40:1 to 2:1 (specifically, about 1:0.01 to about 1:30) ([0010]). Pascual et al. also teaches that the weight ratio of starch to carrageenan may range from about 3.3:1 to 150:1 (specifically, about 0.01-0.9 wt.% carrageenan and about 0.05-5 wt.% starch) ([0030], [0038]).
Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claims 1, 4, 15, and 16 over Pascual et al. and Tatz; claim 14 over Pascual et al. and Ummadi et al.; and claims 17 and 18 over Pascual et al., Tatz, and Ummadi et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that the cited references allegedly fail to disclose the claimed beverages comprising 0.01-0.075 wt.% high acyl gellan (Applicant’s Remarks, p. 6, ¶¶3-4; Zheng Declaration, ¶7). Applicant asserted that “carrageenan promoted gelling to the unacceptable level after 5 months of storage” until the carrageenan concentration was reduced to an acceptable level and that the prior art did not recognize such an effect (Zheng Declaration, ¶7).
However, Examiner maintains that the claim rejection adequately and properly establishes that the prior art renders the claimed high acyl gellan content and its inclusion in the beverage of Pascual et al. obvious.
In response to Applicant’s argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which applicant relies (i.e., gelling properties after five months of storage) are not recited in the rejected claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The consistency of the beverage at five months of storage does not weigh into the patentability analysis of the present claims, which renders Applicant’s argument moot.
Applicant further argued that Tatz allegedly does not disclose (i) “anything related to high acyl gellan”, or suitable amounts of such a component, or (ii) any significance of carrageenan or gellan gum among the other polysaccharides (Zheng Declaration, ¶10). Applicant asserted that a practitioner would not have added high acyl gellan gum in the claimed amount absent hindsight (Zheng Declaration, ¶10).
As discussed in paragraph 4 of the Advisory Action filed 03/16/2022, Tatz additionally teaches that high acyl gellan produces soft, elastic gels and low acyl gellan produces firm brittle gels ([0128]), where a skilled practitioner would recognize that the high acyl gellan would likely be better suited for a beverage product. Applicant’s argument that Tatz does not disclose anything related to high acyl gellan gum thus mischaracterizes the disclosure of the reference and is unpersuasive. Examiner maintains that the selection of gellan gum would be obvious on the basis of it being a known equivalent to carrageenan as taught in Tatz ([0120]) according to MPEP 21544.06 II. No specific motivation is necessary to select gellan gum from among the disclosed list, since any of the disclosed equivalents would be obvious according to the same rationale and the present claim does not exclude the presence of other stabilizers, such as those disclosed in the list of Tatz Applicant’s argument remains unpersuasive.
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Examiner maintains that proper motivation for consulting and incorporating the noted elements of Tatz was established in the claim rejection and that such a determination did not improperly rely on knowledge gleaned only from Applicant’s disclosure.
Applicant further argued that Ummadi et al. does not remedy the alleged deficiency of Tatz as related to high acyl gellan gum (Zheng Declaration, ¶¶12-13).
As noted in the claim rejections, though, Ummadi et al. is relied on for its instruction related to hydroxypropyl starch. Examiner maintains that no such deficiency exists as related to the disclosure of Tatz, as well as that Ummadi is adequate for all that is relied on in the present claim rejections.
Applicant next argued that the cited references allegedly fail to disclose the claimed hydroxypropyl starch content, due to Ummadi et al. allegedly teaching avoiding any modified starch (Applicant’s Remarks, p. 6, ¶5; Zheng Declaration, ¶¶16-17). Applicant asserted that Ummadi et al. must be read as a whole as related to the disclosure of avoiding modified starch, even though the reference indicates that the beverage may comprise any other suitable ingredients known in the art, including stabilizers (Applicant’s Remarks, p. 7, ¶¶2-3; Zheng Declaration, ¶19).
Examiner maintains the position that the instruction in Ummadi et al. is only in the interest of excluding ingredients that would not be considered natural ingredients ([0075]-[0079]). The reference plainly states that modified starches are used in the art as stabilizers ([0078]) and also indicates that beverages of the invention “may comprise any other suitable ingredients known in the art for producing a beverage, such as…stabilizers” ([0045]). That Ummadi et al. indicates a preference for natural ingredients does not render the use of conventional ingredients that the reference admits are known in the art non-obvious. MPEP 2145 X D 1 (“A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.”).
Applicant then argued that Ummadi et al. provides no particular motivation for selecting hydroxypropyl starch from among the list of chemically-modified stabilizers disclosed therein (Applicant’s Remarks, p. 7, ¶4 – p. 8, ¶1; Zheng Declaration, ¶20-22).
However, no specific motivation is necessary for selecting hydroxypropyl starch from among the disclosed list, since it is specifically listed by name ([0078]). MPEP 2131.02 II (which suggests that the number of listed species does not weigh against the selection of any one of those listed species when performing a method). Examiner maintains that adequate motivation was established for consulting Ummadi et al. when practicing the method of Pascual et al., which, in turn, was determined to render the use of hydroxypropyl starch obvious.
Applicant asserted that Tatz does not remedy the alleged deficiencies of Pascual et al. and Ummadi et al. (Zheng Declaration, ¶¶24-25).
Examiner maintains that no such deficiency exists and that Pascual et al. and the other cited references are adequate for all that is relied on in the present claim rejections.
The rejections of claims 1, 4, and 14-18 have been maintained herein.
Conclusion
Claims 1, 4, and 14-18 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793